PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of
DESHMUKH et al.
Application No. 14/541,492
Filed: November 14, 2014
Attorney Docket No. 079560-00031US
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the requests for refund filed September 16, 2020.

The request for refund is Granted.

Applicant request a refund of $2,000.00 for the petition fee paid on July 30, 2020, stating, “The Petition submitted on 07-30-2020 was a resubmission to which the earlier-paid Fee should apply”. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $$2,000.00 will be refunded   to applicant’s deposit account. 

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions